EXHIBIT 10.62

REGIONS FINANCIAL CORPORATION

POST 2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Regions Financial Corporation, successor to AmSouth Bancorporation, with its
principal offices located at Birmingham, Alabama (“Sponsor”), is currently the
sponsor of the Regions Financial Corporation Post 2006 Supplemental Retirement
Plan (“Supplemental Plan”). The purpose of this amendment and restatement is to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and is made and executed to be effective as of January 1, 2005.

Effective January 1, 1983 and pursuant to Section 3(36) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), AmSouth Bank N.A., an Employer
under the AmSouth Bancorporation Retirement Plan (“Retirement Plan”), adopted a
supplemental retirement benefit program solely for the purpose of providing
benefits in excess of the limitations on benefits under the Retirement Plan
imposed by Section 415 (“Section 415”) of the Internal Revenue Code of 1954, as
amended and known as the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), to certain individuals under the Retirement Plan whose
benefits under the Retirement Plan are limited by Section 415.

Effective January 1, 1989, Section 401(a)(17) (“Section 401(a)(17)”) of the Code
limited the amount of compensation which may be taken into account in
determining benefits from the Retirement Plan. Therefore, AmSouth Bank N.A.
amended and restated this supplemental retirement plan effective January 1,
1989, so that it provided benefits in excess of the limitations on benefits
under the Retirement Plan imposed not only by Section 415, but also by
Section 401(a)(17), to a select group of management or highly compensated
employees whose benefits under the Retirement Plan are limited by Section 415
and/or Section 401(a)(17).

Effective January 1, 1991, additional persons were added to this select group of
management or highly compensated employees, some of whom were employees of
subsidiaries of the Sponsor other than AmSouth Bank N.A. AmSouth Bank N.A.
amended and restated its supplemental plan, AmSouth Bancorporation adopted the
supplemental plan for itself and its subsidiaries who choose to have their
eligible employees covered by the supplemental plan (“Electing Employers”), and
AmSouth Bank N.A. became an Electing Employer under the supplemental plan.

Effective January 1, 1994, additional persons were added to the select group of
management or highly compensated employees.

Effective January 1, 1995, the eligibility provisions of the plan were changed
and a revised definition of compensation was added to the plan for certain
participants.

Effective January 1, 2001, the First American Corporation Supplemental Executive
Retirement Program (the “FAC Program”) was merged with and into this
supplemental plan to coincide with the merger of the First American Corporation
Master Retirement Plan with and into the AmSouth Bancorporation Retirement Plan
effective January 1, 2001.



--------------------------------------------------------------------------------

Effective May 24, 2001, the Plan was amended and restated, and the Plan was
subsequently amended to clarify the claims procedures and to provide
pre-retirement survivor benefits for certain Participants with regard to their
accrued benefit from the FAC Program.

Effective November 1, 2006, the Supplemental Plan was amended to freeze
participation by new Participants and rehired employees and to address the
calculation of benefits of those Participants who transfer employment to Morgan
Keegan in connection with the merger of AmSouth Bancorporation into the Sponsor.

Effective January 1, 2008, the Supplemental Plan was amended to reflect the
actuarial assumptions used to determine benefits under the optional forms of
benefit.

The Sponsor hereby amends and restates the provisions of this Supplemental Plan
regarding compliance with Code Section 409A and the regulations thereunder
effective as of January 1, 2005, (or such other date as required for compliance
with Code Section 409A).

ARTICLE I

TITLE; DEFINITIONS

Section 1.01. The term “Average Monthly Earnings” shall mean, for a Participant
who retires or has a Termination of Employment on or after January 1, 2004, the
result obtained by dividing the Participant’s Monthly Earnings paid by an
Employer during the three (3) highest consecutive Plan Years of earnings out of
the ten (10) Plan Years immediately preceding the Participant’s Early Retirement
Date, Normal Retirement Date, or date of calculation of Accrued Benefits, as the
case may be, by thirty-six (36). If a Participant has fewer than three (3) Plan
Years of earnings after applying the Break in Service rules of Section 4.07 of
the Regions Financial Corporation Retirement Plan (“Retirement Plan”), if
applicable, all of his or her Plan Years of earnings (less than three (3)) will
be used and the divisor will be twelve (12) times the total number of such Plan
Years.

Section 1.02. The term “Committee” shall mean the Regions Benefits Management
Committee.

Section 1.03. The term “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of the Sponsor.

Section 1.04. The term “Credited Service” shall have the same meaning as defined
in the Retirement Plan, but subject to a service cap of 35 years.

Section 1.05. The term “Disability” shall mean that a Participant is “disabled”
within the meaning of Section 409A(a)(2)(c) of the Code.

 

-2-



--------------------------------------------------------------------------------

Section 1.06. The term “Early Retirement” shall mean Termination of Employment
at (i) age 55 for a Participant eligible to receive a Supplemental Benefit and
(ii) age 60 for a designated Participant eligible to receive an Enhanced Benefit
and (iii) age 62 for specified Participants eligible to receive an Enhanced
Benefit but not eligible for the age 60 Early Retirement and (iv) such other age
as may be otherwise provided for Participants under the Retirement Plan.

Section 1.07. Effective on and after January 1, 2009, the term “Monthly
Earnings” shall mean the sum of (i) the Participant’s regular monthly base
salary prior to the effect of elections under (A) any plan or plans maintained
by the Sponsor, an Electing Employer or any of their affiliates which are within
the scope of Sections 125, 132(f) or 401(k) of the Code and (B) any
“non-qualified deferred compensation plan” within the meaning of Section 409A of
the Code, and (ii) one-twelfth of any bonus earned by a Participant for the
particular Plan Year (whether paid in the Plan Year or within 2  1/2 month
following the end of the Plan Year) under the Sponsor’s or any Electing
Employer’s regular annual incentive plan(s) prior to the effect of elections
under (A) and (B) above. Bonus will not include any one-time spot or other
special or long-term bonus compensation. If a Participant retires, dies or
experiences a Disability prior to the time when the amount of the bonus for the
Plan Year has been determined, Monthly Earnings for the months in such Plan Year
shall be calculated using an estimate of such bonus determined by the Committee
or Compensation Committee, as appropriate, based on information regarding the
Sponsor’s and Participant’s performance as of the date of determination.

Prior to January 1, 2009, the term “Monthly Earnings” shall mean the sum of
(i) the Participant’s regular monthly base salary prior to the effect of
elections under any plan or plans maintained by the Sponsor, an Electing
Employer or any of their affiliates which are within the scope of Sections 125
or 401(k) of the Code and (ii) one-twelfth of any bonus earned by a Participant
for the particular Plan Year (whether paid in the Plan Year or within 2  1/2
months following the end of the Plan Year) under the Sponsor’s or any Electing
Employer’s regular annual incentive plan(s) prior to the effect of elections
under (i) above. Bonus will not include any one-time spot or other special or
long-term bonus compensation. If a Participant retires, dies or experiences a
Disability prior to the time when the amount of the bonus for the Plan Year has
been determined, Monthly Earnings for the months in such Plan Year shall be
calculated using an estimate of such bonus determined by the Committee or
Compensation Committee, as appropriate, based on information regarding the
Sponsor’s and Participant’s performance as of the date of determination.

Section 1.08. The term “Participant” shall refer to a person who is a
participant in the Supplemental Plan.

Section 1.09. The term “Plan Year” shall mean a calendar year.

 

-3-



--------------------------------------------------------------------------------

Section 1.10. The term “Specified Employee” shall have the meaning set forth in
Internal Revenue Code Section 409A and shall be determined in accordance with
the Sponsor’s general policy for determining specified employees, as such policy
may be amended from time to time.

Section 1.11. The term “Supplemental Plan” shall mean the supplemental
retirement plan set forth below, known as the Regions Financial Corporation Post
2006 Supplemental Executive Retirement Plan.

Section 1.12. The term “Termination of Employment” shall mean separation from
service as set forth in Code Section 409A and shall be determined in accordance
with the Sponsor’s general policy for determining separation from service, as
such policy may be amended from time to time.

Section 1.13. The term “Years of Service” shall have the same meaning as under
the Retirement Plan.

ARTICLE II

PARTICIPATION IN THE SUPPLEMENTAL PLAN

Section 2.01. Participation. (a) A select group of management or highly
compensated Participants who are selected to participate in this Supplemental
Plan shall be participants in the Supplemental Plan. The term “Participant”
shall include persons who are selected to participate in this Supplemental Plan
and fit one or more of the following categories: (i) Participants who were
employed by AmSouth Bancorporation or one of the Electing Employers on
January 1, 1995, at an annual base salary, including amounts not currently
includible in gross income under Code Sections 125, 401(k) or 402(a)(8), but
excluding special pay, bonuses, commissions or other incentive pay,
reimbursement for expenses, special supplements for automobiles or club dues,
and the Prior Profit Sharing Plan Bonus (such compensation being referred to
herein as the “Eligibility Compensation”) on such date of $150,000 or more;
(ii) former Participants with an accrued Supplemental Benefit whose employment
with AmSouth Bancorporation or one of the Electing Employers terminated on or
before January 1, 1995; (iii) after January 1, 1995 and prior to July 1, 2004,
other employees of the Sponsor or an Electing Employer who became Participants
in this Supplemental Plan as of the first day of the month immediately following
the date such employee’s Eligibility Compensation first equaled or exceeded
$150,000 and such employees were selected to participate in this Supplemental
Plan; (iv) employees who were in the FAC Program as of December 31, 2000;
(v) effective from July 1, 2004 through October 31, 2006, employees of AmSouth
who became Participants in this Supplemental Plan on the January 1 coinciding
with or next following the occurrence of all three of the following eligibility
criteria: (1) eligibility for entry into the Retirement Plan, (2) each such
employee’s Eligibility Compensation equals or exceeds $175,000, and (3) each
such employee is selected to participate in this Plan; and (vi) any employee of
AmSouth, the Sponsor or an Electing Employer whose Compensation equaled or
exceeded $150,000, but did not equal or

 

-4-



--------------------------------------------------------------------------------

exceed $175,000 on July 1, 2004 or thereafter through October 31, 2006 became a
participant in this Plan on the January 1 coinciding with or next following the
occurrence of all three of the following eligibility criteria: (i) eligibility
for entry into the Retirement Plan, (ii) such employee’s Eligibility
Compensation equals or exceeds $150,000, and (iii) such employee is selected to
participate in this Plan. A complete list of Participants eligible to
participate in the Supplemental Plan and the type of benefits they are entitled
to receive shall be maintained in the permanent records of the Regions Human
Resources Division.

(b) Effective November 1, 2006, this Supplemental Plan was frozen so that no
employees or rehired former employees became Participants from such date unless
selected to participate by the Compensation Committee (or its delegee) or unless
such participant otherwise met the eligibility requirements for participation as
of January 1, 2007. Such additional Participants shall be entitled to receive a
regular Supplemental Plan benefit or an Enhanced Benefit (within the meaning of
Section 3.01 below), or the greater of the two, as determined by the
Compensation Committee (or its delegee) when such participation is authorized by
the Compensation Committee (or its delegee). Effective November 4, 2006,
Participants in this Supplemental Plan who transferred employment to Morgan
Keegan on or prior to December 31, 2008, in connection with the merger of
AmSouth Bancorporation into the Sponsor, shall continue to accrue benefits under
this Supplemental Plan on and after the date of the transfer to Morgan Keegan.
For such Participants transferring on or before December 31, 2008, service with
Morgan Keegan shall count for benefit accrual and vesting purposes under this
Supplemental Plan; however compensation, including but not limited to Average
Monthly Earnings and Monthly Earnings, shall be frozen as of the date of such
transfer. In the event a Participant in this Supplemental Plan transfers
employment to Morgan Keegan on or after January 1, 2009, benefit accrual and
credit for vesting in this Supplemental Plan shall cease as of the date of such
transfer.

Section 2.02. 2008 Termination Election. A Participant who was actively employed
on December 1, 2008, and who has not yet received or commenced receiving a
benefit under this Supplemental Plan may elect, no later than December 31, 2008,
to cease accruing benefits under the Supplemental Plan and to terminate his or
her participation in the Supplemental Plan, effective December 31, 2008, and to
receive a lump sum cash payment of his or her accrued Supplemental Benefit or
Enhanced Benefit, if applicable, as soon as practicable after January 1, 2009,
but in no event later than March 15, 2009.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

BENEFITS UNDER THE SUPPLEMENTAL PLAN

Section 3.01. Supplemental Benefits and Enhanced Benefits

(a) Supplemental Benefits and Enhanced Benefits

1. Supplemental Benefits. Benefits payable under this Supplemental Plan to or on
behalf of a Participant who retires, has a Termination of Employment, dies,
suffers a Disability or has a Termination of Employment within two years after a
Change in Control on or after January 1, 2004 shall be equal to the excess, if
any, of (A) less (B) (the “Supplemental Benefits”) where (A) is such
Participant’s benefits as a participant in the Retirement Plan calculated
without reference to any provision of the Retirement Plan limiting the amount of
benefits as provided by Section 415 of the Code; without limiting the amount of
compensation taken into account as provided by Section 401(a)(17) of the Code;
by substituting the definitions of “Monthly Earnings” and “Average Monthly
Earnings” under this Supplemental Plan in place of the definition of each such
term in the Retirement Plan; and by using a service cap of 35 Years of Credited
Service; and (B) is the amount of benefits accrued under the Retirement Plan as
of the date of benefit commencement under the Supplemental Plan, in each case,
calculated as if the Participant elected a lump sum benefit payable on the date
of benefit commencement under this Supplemental Plan. Lump sum benefits payable
because of the death of the Participant shall be calculated using the present
value of the benefit due the survivor.

Any benefit reductions required shall be calculated using the reduction factors
in the Retirement Plan at the time of benefit commencement under the
Supplemental Plan.

2. Enhanced Benefit. Designated Participants who are selected by the
Compensation Committee (or its delegee) shall receive the greater of (i) his or
her Supplemental Benefits calculated pursuant to Section 3.01(a), or (ii) if
eligible as provided under Section 3.01(c) below, an enhanced benefit based on a
targeted formula for benefit accrual (“Enhanced Benefit”) calculated as the
excess, if any, of (A) less (B), where (A) is a targeted sum of 4.0% of “Average
Monthly Earnings” times Credited Service up to 10 years of Credited Service,
plus 1.0% of Average Monthly Earnings times each year of Credited Service over
10 up to a combined total of 35 Years of Credited Service; and (B) is the sum of
the Participant’s (1) monthly benefits accrued under the Retirement Plan as of
the date of benefit commencement under the Supplemental Plan expressed as a
single-life annuity, regardless of the form of payment actually elected under
the Retirement Plan, and (2) estimated Social Security monthly benefit amount
payable at age 65 (calculated using Social Security law in the Participant’s
year of Termination of Employment and assuming zero future pay to age 65). Some
Participants may be eligible for the Enhanced Benefit, but not the greater of
the Supplemental Benefit or the Enhanced Benefit. A list of Participants and the
type of benefits they are entitled to receive shall be maintained in the
permanent records of the Regions Human Resources Division.

 

-6-



--------------------------------------------------------------------------------

3. The actual targeted benefit under the Enhanced Benefit is illustrated as
follows:

 

Years of Credited Service

   Targeted Benefit  

10

   40 %

20

   50 %

30

   60 %

35

   65 %

For Participants with a DAAB (as defined in the Retirement Plan) the targeted
formula in (A) above will equal (i) plus (ii) where: (i) represents the DAAB and
(ii) represents the targeted formula using only post-merger Credited Service.
Post-merger Credited Service is limited to 35 years minus years of Credited
Service used in determining the DAAB. In no event will this amount be less than
the amount calculated under the targeted formula in (A) above based on
post-merger Credited Service limited to 35 years.

Any benefit reductions required shall be calculated using the reduction factors
in the Retirement Plan at the time of benefit commencement under the
Supplemental Plan.

(b) Eligibility to Receive Supplemental Benefit and Enhanced Benefit

1. Eligibility to Receive Supplemental Benefit. A Participant must meet the
eligibility requirements in Article II and participate in the Supplemental Plan
to receive a Supplemental Benefit.

2. Eligibility to Receive Enhanced Benefit. Except as provided herein, a
Participant must attain age 60 with at least 10 Years of Service while actively
employed and while eligible to participate in this Supplemental Plan to be
eligible to receive an Enhanced Benefit; provided, however, that in the event of
a Participant’s death or Disability while actively employed, the Participant
will be eligible to receive an Enhanced Benefit based on service through his or
her date of death or Disability regardless of age or Years of Service.
Notwithstanding the foregoing, in the event of a Change in Control resulting in
a Participant’s Termination of Employment within 2 years following the Change in
Control, the Participant will be eligible to receive an Enhanced Benefit based
on service through his or her date of Termination of Employment regardless of
age or Years of Service. Otherwise, if a Participant has a Termination of
Employment or ceases participation in this Plan prior to attaining age 60 for
certain designated Participants and age 62 for other specified Participants and
completing 10 Years of Service, the Participant will not be entitled to receive
an Enhanced Benefit.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the foregoing requirements of this paragraph, solely for
purposes of determining a Participant’s eligibility for an Enhanced Benefit, the
Committee has the discretion to count a Participant’s years of service with an
entity acquired by Sponsor or an affiliate thereof in determining whether a
Participant has completed 10 Years of Service to be eligible to receive an
Enhanced Benefit.

(c) Calculation of Enhanced Benefits in the Event of Disability or Change in
Control for Certain Participants

1. In the event a Participant who is eligible to receive an Enhanced Benefit
suffers a Disability prior to attaining age 60 and completing 10 Years of
Service or there is a Change in Control resulting in a Participant’s Termination
of Employment within 2 years following the Change in Control prior to the date
such Participant attains age 60 and completes 10 Years of Service, the
Participant shall receive his or her Enhanced Benefit, or if applicable, the
greater of (i) his or her Supplemental Benefits calculated as provided above
under Section 3.01(a) and (ii) an Enhanced Benefit calculated as the excess, if
any, of (A) less (B), where (A) is a targeted sum of 4.0% of “Average Monthly
Earnings” times Credited Service up to 10 years of Credited Service, plus 1.0%
of Average Monthly Earnings times each year of Credited Service over 10 up to a
combined total of 35 Years of Credited Service; and (B) is the sum of the
Participant’s (1) estimated monthly Retirement Plan benefits payable as a life
annuity beginning at age 60 for some designated Participants and at age 62 for
other specified Participants, regardless of the form of payment actually elected
under the Retirement Plan and (2) estimated Social Security monthly benefit
amount payable at age 65 (calculated using Social Security law in the
Participant’s year of Termination of Employment and assuming zero future pay to
age 65), actuarially adjusted as provided in the definition of “Actuarial
Equivalent” in the Retirement Plan (except that the 30-year Treasury rate then
in effect shall be substituted for the interest rate under the Retirement Plan).

2. The Enhanced Benefit described in Section 3.01(c)(1) above shall be
calculated as provided in the preceding paragraph and will be actuarially
reduced for benefit commencement prior to attainment of age 60 for designated
Participants and age 62 for other specified Participants by the early retirement
reduction factors set out in the Retirement Plan, except that the 30-year
Treasury rate then in effect shall be substituted for the interest rate under
the Retirement Plan, the reduction factor will be determined from age 62 under
the provisions of the Retirement Plan and such reduction factor will then be
divided by .885.

(d) Calculation of Enhanced Benefits in the Event of Death

1. In the event a Participant who is eligible to receive a benefit under this
Supplemental Plan dies prior to attaining age 60 and completing 10 Years of
Service, the Participant’s surviving spouse shall receive either (i) his or her
Supplemental Benefits calculated as provided above under Section 3.01(a),
(ii) an Enhanced Benefit calculated as the excess, if any, of (A) less (B),
where (A) is a targeted sum of 4.0% of “Average

 

-8-



--------------------------------------------------------------------------------

Monthly Earnings” times Credited Service up to 10 years of Credited Service,
plus 1.0% of Average Monthly Earnings times each year of Credited Service over
10 up to a combined total of 35 Years of Credited Service; and (B) is the sum of
the Participant’s estimated Social Security monthly benefit amount payable at
age 65 (calculated using Social Security law in the Participant’s year of
Termination of Employment and assuming zero future pay to age 65), actuarially
adjusted as provided in the definition of “Actuarial Equivalent” in the
Retirement Plan (except that the 30-year Treasury rate then in effect shall be
substituted for the interest rate under the Retirement Plan) or, if applicable,
the greater of (i) or (ii) above. After calculating the Enhanced Benefit as
provided in this paragraph above, the Enhanced Benefit will be reduced as
follows: (i) for designated Participants who die before age 60, or age 62 for
other specified Participants, to the age that the Participant would have
attained at his or her benefit commencement date based on the early retirement
reduction factors set forth in the Retirement Plan (except that the 30-year
Treasury rate then in effect shall be substituted for the interest rate under
the Retirement Plan); (ii) from the amount payable as a life annuity to the
amount payable as a joint and 100% survivor annuity (if the Participant died as
an active employee) or a joint and 50% survivor annuity (if the Participant died
as a vested terminated employee), based on the actuarial factors set out in the
Retirement Plan (except that the 30-year Treasury rate then in effect shall be
substituted for the interest rate under the Retirement Plan, the reduction
factor will be determined from age 62 and such reduction factor will then be
divided by .885); and (iii) for any survivor benefit (calculated as a monthly
benefit) payable under the Retirement Plan.

Lump sum benefits payable because of the death of the Participant shall be
calculated using the present value of the benefit due the survivor.

(e) Participants Transferring to Morgan Keegan

Effective November 4, 2006, Participants who transferred employment to Morgan
Keegan on or before December 31, 2008 following the merger of AmSouth
Bancorporation into the Sponsor shall have their compensation, including but not
limited to Monthly Earnings and Average Monthly Earnings, as of the date of the
transfer frozen for purposes of calculating benefits under this Supplemental
Plan.

3.02 Time and Form of Supplemental Benefit and Enhanced Benefit.

(a) Time of Supplemental Benefit Payment

For Participants who terminated on or before November 30, 2008, with a vested
benefit, the Supplemental Benefit shall be distributed, or commence to be
distributed, no later than 90 days (with the actual payment date to be
determined by the Sponsor in its discretion) from the date selected by the
Participant, provided the Participant selected a payment commencement date on or
before December 31, 2008. In the event no such election was made, payment shall
commence within 90 days (with the actual payment date to be determined by the
Sponsor in its discretion) of the date the Participant reaches age 65. Such
Participants shall not be eligible to receive a lump sum

 

-9-



--------------------------------------------------------------------------------

distribution. In the event the Participant is a Specified Employee, such payment
will not be made before the first payroll of the seventh month following
Termination of Employment of the Specified Employee.

For Participants who have a Termination of Employment on or after December 1,
2008, to the extent a Participant is eligible to receive a Supplemental Benefit,
the Participant’s Supplemental Benefit shall be distributed, or commence to be
distributed, to or with respect to the Participant no later than 90 days (with
the actual payment date to be determined by the Sponsor in its discretion)
following the earliest of (i) the Participant’s Termination of Employment after
Early Retirement, (ii) the Participant’s Termination of Employment within 2
years following a Change in Control, or (iii) the Participant’s death. If a
Participant has a Termination of Employment prior to Early Retirement, payments
shall being at age 65. In the event the Participant is a Specified Employee,
such payment will not be made before the first payroll of the seventh month
following Termination of Employment of the Specified Employee.

(b) Time of Enhanced Benefit Payment

For Participants who terminated on or before November 30, 2008, with a vested
benefit, the Enhanced Benefit shall be distributed, or commence to be
distributed, no later than 90 days (with the actual payment date to be
determined by the Sponsor in its discretion) from the date selected by the
Participant, provided the Participant selected a payment commencement date on or
before December 31, 2008. In the event no such election was made, payment shall
commence within 90 days (with the actual payment date to be determined by the
Sponsor in its discretion) of the date the Participant reaches age 65. Such
Participants shall not be eligible to receive a lump sum distribution. In the
event the Participant is a Specified Employee, such payment will not be made
before the first payroll of the seventh month following Termination of
Employment of the Specified Employee.

For Participants who have a Termination of Employment on or after December 1,
2008, to the extent a Participant is eligible to receive an Enhanced Benefit,
the Participant’s Enhanced Benefit shall be distributed, or commence to be
distributed, to or with respect to the Participant no later than 90 days (with
the actual payment date to be determined by the Sponsor in its discretion)
following the earliest of (i) the Participant’s Termination of Employment with
the Sponsor or an Electing Employer, (ii) the Participant’s Disability, and
(iii) the Participant’s death. In the event the Participant is a Specified
Employee, such payment will not be made before the first payroll of the seventh
month following Termination of Employment of the Specified Employee.

(c) Form of Supplemental Benefit and Enhanced Benefit Payment

A Participant’s Supplemental Benefit or Enhanced Benefit, as applicable, shall
be payable monthly in the form of a single life annuity, unless the Participant
elects, and is eligible to elect, one of the optional forms of benefit set forth
below:

 

Option 1:    A joint and survivor annuity payable during the Participant’s life,
and after his death payable to his or her spouse at 50%, 75% or 100% of the
annuity paid during the life of, and to, the Participant;

 

-10-



--------------------------------------------------------------------------------

Option 2:    A single life annuity payable during the Participant’s life;
Option 3:    Lump Sum (Lump sum benefits payable because of the death of the
Participant shall be calculated using the present value of the benefit due the
survivor); or Option 4:    Life Annuity with guaranteed monthly payments for 5,
10, 15 or 20 years. If a Participant dies before receiving all the annual
payments, the remaining payments will be paid to the Participant’s beneficiary.

A Participant may elect a different form of payment for each of the following
payment events: (w) Termination of Employment with the Sponsor or an Electing
Employer (other than due to death) prior to Early Retirement, (x) Termination of
Employment with the Sponsor or an Electing Employer (other than due to death) at
or after Early Retirement, (y) Termination of Employment within 2 years
following a Change in Control, and (z) Termination of Employment due to death.
For the avoidance of doubt, if a Participant either does not make the election
described above by December 31, 2008, or becomes a Participant at any time after
December 31, 2008, and does not make an election upon beginning participation in
the Plan (as described below), the Participant’s Supplemental or Enhanced
Benefit shall be payable as follows:

Termination of Employment prior to Early Retirement: Payment begins at age 65 in
the form of an annuity based on marital status at age 65 (single life annuity
for single Participants and a 50% joint and survivor benefit for married
Participants).

Termination of Employment after Early Retirement: Payment begins within 90 days
of Termination of Employment in the form of an annuity based on marital status
at Termination of Employment (single life annuity for single Participants and a
50% joint and survivor benefit for married Participants).

Termination of Employment for any reason within 2 years following a Change in
Control: Payment begins within 90 days of Termination of Employment in the form
of an annuity based on marital status at Termination of Employment (single life
annuity for single Participants and a 50% joint and survivor benefit for married
Participants).

Termination of Employment due to death: Benefits are payable only to a surviving
spouse within 90 days of death. Benefits are payable as a 100% joint and
survivor annuity if the Participant died as an active employee, and as a 50%
joint and survivor annuity of the Participant died as a vested terminated
employee.

Notwithstanding the foregoing or anything to the contrary herein, effective
January 1, 2008, the determination of benefits under this Supplemental Plan
under the

 

-11-



--------------------------------------------------------------------------------

optional forms of payment shall continue to be based on the actuarial factors in
effect in the Retirement Plan as of December 31, 2007. However, the modification
of the change under the Retirement Plan in look-back month that becomes
effective January 1, 2008 shall apply. Lump sums shall be calculated using the
Pension Protection Act of 2006 mortality tables and the 30 year Treasury rate.

Notwithstanding anything herein the contrary, for designated Participants who
are selected by the Committee to be eligible for an Enhanced Benefit, the
Enhanced Benefit will be actuarially reduced for early retirement prior to
attainment of age 60 (but not for early retirement on or after attainment of age
60) based on the early retirement reduction factors in the Retirement Plan
(except that the 30-year Treasury rate then in effect shall be substituted for
the interest rate under the Retirement Plan). Notwithstanding anything herein
the contrary, for Participants who are eligible for the Enhanced Benefit but not
entitled to the age 60 early retirement reduced benefit, the Enhanced Benefit
will be actuarially reduced for early retirement prior to attainment of age 62
(but not for early retirement on or after attainment of age 62) based on the
early retirement reduction factors in the Retirement Plan (except that the
30-year Treasury rate then in effect shall be substituted for the interest rate
under the Retirement Plan).

(d) Initial Deferral Election. A Participant who first commences participation
in the Supplemental Plan on or after January 1, 2009, may elect the form of
benefit of his or her Supplemental Benefit or Enhanced Benefit, as applicable,
as described above in Section 3.02(c) within thirty (30) days after the first
day such Participant commences participation in the Supplemental Plan, provided,
however, that, notwithstanding anything herein to the contrary, the Participant
shall be required to continue to provide services for the Sponsor or an Electing
Employer for a period of 13 months after the date the Participant commenced
participation in the Supplemental Plan in order to be eligible to receive such
Supplemental Benefit or Enhanced Benefit, as applicable.

(e) Subsequent Change to Form of Payment. A Participant may change the form of
payment of his or her Supplemental Benefit or Enhanced Benefit, as applicable,
provided such subsequent election satisfies the requirements of Treasury
Regulation Section 1.409A-2(b) as it may be amended from time to time.

Section 3.03. FAC Program. Notwithstanding anything to the contrary herein, all
benefits accrued to Participants in the FAC Program through December 31, 2000,
shall be calculated using the FAC Program terms and conditions as in effect on
December 31, 2000, and such benefits shall be subject to the terms and
conditions of the FAC Program, including but not limited to the terms and
conditions governing the distribution of such benefits; provided, however, that
accrued benefits of $5,000 or less shall be paid in a lump sum, and payments
made due to termination as a result of a Change in Control as defined in
Section 3.04 below, shall be paid in a lump sum. Effective December 31, 2000,
benefit accruals under the terms of the FAC Program shall cease. The FAC Program
benefits shall not be less than the accrued benefits under the terms of the FAC
Program immediately preceding the merger of the FAC Program into

 

-12-



--------------------------------------------------------------------------------

this Supplemental Plan. A copy of the FAC Program as of December 31, 2000, is
attached hereto as Exhibit A. Effective January 1, 2001, all benefits will be
calculated under the terms and conditions of this Supplemental Plan.
Notwithstanding the foregoing or anything to the contrary herein, effective
January 1, 2004, any Participant who has an accrued benefit under the FAC
Program and who terminates employment on or after January 1, 2001 shall be
entitled to receive pre-retirement survivor benefits with regard to the accrued
benefit under the FAC Program under the terms provided in Section 3.03
applicable to other benefits under this Supplemental Plan.

Section 3.04. Change in Control.

For purposes of this Plan, a “Change in Control” shall mean:

 

  (a) The acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Sponsor
entitled to vote in the election of directors (the “Voting Securities”); or

 

  (b) Individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Sponsor (the “Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in which the individual was named as nominee) shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the Sponsor as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

  (c)

Consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Sponsor or
involving the issuance of shares by the Sponsor, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Sponsor’s assets or deposits,
or the acquisition of assets or stock of another entity by the Sponsor (each a
“Business Combination”),

 

-13-



--------------------------------------------------------------------------------

 

unless such Business Combination is a “Non-Control Transaction.” A “Non-Control
Transaction” is a Business Combination immediately following which the following
conditions are met:

 

  (A) the stockholders of the Sponsor immediately before such Business
Combination own, directly or indirectly, more than 55% of the combined voting
power of the then-outstanding voting securities entitled to vote in the election
of directors (or similar officials in the case of a non-corporation) of the
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such Business Combination owns the Sponsor or all
of substantially all of the Sponsor’s assets, stock or ownership units either
directly or through one or more subsidiaries) (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Sponsor Voting
Securities immediately before such Business Combination;

 

  (B) at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and

 

  (C) no person other than (i) the Sponsor or any of its subsidiaries, (ii) the
Surviving Corporation or its ultimate parent corporation, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Sponsor
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or

 

  (d) Approval by the stockholders of the Sponsor of a complete liquidation or
dissolution of the Sponsor.

Notwithstanding the foregoing and anything in the Supplemental Plan to the
contrary, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject Person”) acquired Beneficial Ownership of more than the
permitted amount of the outstanding Voting Securities as a result of the
acquisition of Voting Securities by the Sponsor which, by reducing the number of
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if

 

-14-



--------------------------------------------------------------------------------

a Change in Control would occur (but for the operation of this sentence) and
after such acquisition of Voting Securities by the Sponsor, the Subject Person
becomes the Beneficial Owner of any additional Voting Securities, then a Change
in Control shall occur.

Section 3.05. Rabbi Trust. The Sponsor may establish a rabbi trust (“Trust”)
which may be used to pay benefits arising under the Supplemental Plan and all
costs, charges and expenses relating thereto; except that, to the extent that
the funds held in the Trust are insufficient to pay such benefits, costs,
charges and expenses, the Sponsor shall pay such benefits, costs, charges and
expenses.

ARTICLE IV

PLAN ADMINISTRATOR

Section 4.01. The plan administrator (“Plan Administrator”) for the Retirement
Plan shall also administer the Supplemental Plan. In doing so, the Plan
Administrator shall apply to the Participants’ claims for Supplemental Benefits
and Enhanced Benefits hereunder the procedures as are set forth in Section 7.06
below.

ARTICLE V

NATURE OF EMPLOYER OBLIGATION AND PARTICIPANT INTEREST

Section 5.01. The interest of the Participant and/or any person claiming by or
through him under the Supplemental Plan shall be solely that of an unsecured
general creditor of the Sponsor and the Electing Employers. The Supplemental and
Enhanced Benefits payable under the Supplemental Plan shall be payable from the
general assets of the Sponsor and the Electing Employers (including assets held
in the Trust), and neither the Participant nor any person claiming by or through
him shall have any right to look to any specific property separate from such
general assets in satisfaction of any claim for payment of Supplemental or
Enhanced Benefits.

Section 5.02. In all respects any Supplemental or Enhanced Benefits shall be
independent of, and in addition to, any other benefits or compensation of any
sort, payable to or on behalf of the Participant under any other arrangement
sponsored by the Sponsor or Electing Employers or any other arrangement between
the Sponsor or Electing Employer and the Participant in any capacity.

ARTICLE VI

ADDITION OR WITHDRAWAL OF ELECTING EMPLOYERS

Section 6.01. A subsidiary or affiliate of the Sponsor shall become an Electing
Employer hereunder only upon approval by the Compensation Committee of the
Sponsor’s Board of Directors (or its delegee).

 

-15-



--------------------------------------------------------------------------------

Section 6.02. An Electing Employer who wishes to withdraw from the Supplemental
Plan shall deliver to the Sponsor a resolution from its Board of Directors which
authorizes its withdrawal as an Electing Employer and which indicates the reason
or reasons for such withdrawal. Withdrawal may only take place upon the approval
of the Board of Directors of the Sponsor and with such amendments to the
Supplemental Plan as the Sponsor shall deem necessary or desirable. Withdrawal
shall be subject to the provisions of Section 7.01 below.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Amendment and Termination.

(a) The Supplemental Plan may be amended or terminated by the Sponsor, and may
be amended by the Committee at any time except as provided in paragraphs (b) and
(c) below. The Sponsor may designate additional Participants under the
Supplemental Plan or remove persons as Participants under the Supplemental Plan
at any time except as provided in paragraphs (b) and (c) below.

(b) Notwithstanding anything herein to the contrary, Supplemental Benefits and
Enhanced Benefits which are in pay status shall not be discontinued under any
circumstances prior to their natural termination pursuant to the terms of the
Supplemental Plan at the time of the relevant amendment or termination of the
Supplemental Plan, the removal of Participants or the withdrawal by an Electing
Employer.

(c) Notwithstanding anything herein to the contrary, Supplemental Benefits and
Enhanced Benefits hereunder which have been accrued prior to the date of any
amendment or termination of the Supplemental Plan, the removal of a Participant,
or the withdrawal of an Electing Employer shall remain a binding obligation of
the Sponsor and Electing Employer or any successor in interest to either of
them, and no amendment or discontinuation of the Supplemental Plan, removal of a
Participant or withdrawal by an Electing Employer shall deprive a Participant of
said accrued Supplemental Benefit or Enhanced Benefit.

Section 7.02. No Right to Employment. The Supplemental Plan shall not be deemed
to constitute a contract between the Sponsor or the Electing Employer and any
Participant or employee, or to be a consideration or an inducement for the
employment of any Participant or employee. Nothing contained in the Supplemental
Plan shall be deemed to give any Participant or employee the right to be
retained in the service of the Sponsor or Electing Employer or to interfere with
the right of the Sponsor or Electing Employer to discharge any Participant or
employee at any time regardless of the effect which such discharge shall or may
have upon him under the Supplemental Plan.

 

-16-



--------------------------------------------------------------------------------

Section 7.03. Rights of General Creditor. None of the Participant’s rights to
Supplemental or Enhanced Benefits under the Supplemental Plan are subject to the
claims of creditors of a Participant or any person claiming by or through him
and will not be subject to attachment, garnishment or any other legal process.
Neither a Participant nor any person claiming by or through him may assign,
sell, borrow on or otherwise encumber any of his beneficial interest under the
Supplemental Plan nor shall any such interest be in any manner liable for or
subject to the deeds, contracts, liabilities, engagements or torts of a
Participant or any person claiming by or through him.

Section 7.04. Governing Law. The Supplemental Plan shall be construed and
interpreted in accordance with the laws of the State of Alabama (without respect
to conflict of laws), except where such laws are superseded by ERISA, in which
case ERISA shall control.

Section 7.05. Payment to Minor or Incompetent. In making any distribution to or
for the benefit of any minor or incompetent person, the Plan Administrator, in
its sole, absolute and uncontrolled discretion, may, but need not, direct such
distribution to a legal or natural guardian or other relative of such minor or
court appointed committee of such incompetent, or to any adult with whom such
minor or incompetent temporarily or permanently resides, and any such guardian,
committee, relative or other person shall have full authority and discretion to
expend such distribution for the use and benefit of such minor or incompetent.
The receipt of such guardian, committee, relative or other person shall be a
complete discharge to the Sponsor and Electing Employer without any
responsibility on its part or on the part of the Plan Administrator to see to
the application thereof.

Section 7.06. Claims for Benefits.

(a) Any participant may file a claim for benefits. If the claim is denied, the
claimant shall be provided written notice within 90 days with:

(i) Specific reasons for the denial;

(ii) Specific references to the Plan provisions on which the denial is based;

(iii) A description of any additional information needed and why it is needed;
and

(iv) An explanation of (1) the procedures and time limits for an appeal, (2) the
right to obtain information about the procedures, and (3) the right to sue in
federal court.

(b) If there are special circumstances delaying the determination of the claim,
the claimant may be notified within the 90-day period explaining the special
circumstances and stating that an answer will be provided within 90 more days.
If an answer is not received within the 90 days (or 180 days if an extension
notice has been provided), the claim shall be deemed denied.

 

-17-



--------------------------------------------------------------------------------

(c) Any claimant for a benefit (or, as applicable, his or her estate or other
representative or beneficiary) may, within sixty (60) days after receipt of a
letter of denial, appeal to the Benefits Administration Committee, by writing to
the Head of Human Resources of the plan sponsor and may request a review of the
denial of the benefit, with opportunity to submit his or her position in
writing. Appeals not timely filed shall be barred. The claimant is entitled to:

(i) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;

(ii) submit written comments, documents, records and other information relating
to the claim, which will be considered without regard to whether such
information was submitted or considered in the initial determination.

(d) The Benefits Administration Committee shall meet quarterly or such other
time as the Benefits Administration Committee shall determine, provided that a
claim is pending. If a claim is received by the Benefits Administration
Committee at least thirty (30) days before a quarterly meeting, such appeal will
be considered at that meeting; otherwise, such appeal will be considered at the
first subsequent quarterly meeting. If there are special circumstances, the
decision may be delayed until the third meeting following receipt of the
request. If special circumstances require an extension, the claimant will be
notified.

(e) The Benefits Administration Committee will render a written decision,
written in a manner calculated to be understood by the claimant, and mail the
written decision to the claimant at the claimant’s last address known to the
plan sponsor, specifying by reference to the Plan the reasons for denial of such
part or all of the claimed benefit as it denies upon review. Such letter shall
state that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of all documents, records and other information
relevant to the claim; describe the Plan’s voluntary appeal procedures, if any;
and notify the claimant of his or her right to bring an action under
Section 502(a) of ERISA.

Section 7.07. Modification. If any provision of the Supplemental Plan shall be
held illegal or invalid for any reason or in any particular circumstance or
instance, such illegality or invalidity shall not affect its remaining parts in
such circumstance or instance nor the enforceability of such provision in any
other circumstance or instance, and the Supplemental Plan shall be construed and
enforced as if such illegal and invalid provision had never been inserted herein
for application to the particular circumstance or instance.

 

-18-



--------------------------------------------------------------------------------

Section 7.08. Section 409A of the Code. Notwithstanding any other provisions of
the Supplemental Plan to the contrary and to the extent applicable, it is
intended that the Supplemental Plan comply with the requirements of
Section 409A, and the Supplemental Plan shall be interpreted, construed and
administered in accordance with this intent. The Sponsor and the Electing
Employers shall have no liability to any Participant, beneficiary or otherwise
if the Supplemental Plan or any amounts paid or payable hereunder are subject to
the additional tax and penalties under Section 409A of the Code.

If and to the extent that any amount payable to the Participant pursuant to the
Supplemental Plan is determined by the Company to constitute “non-qualified
deferred compensation” subject to Section 409A of the Code and is payable to the
Participant by reason of the Participant’s Termination of Employment, then
(a) such payment shall be made to the Participant only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if the Participant is a “specified employee” (within the meaning of
Section 409A as determined by the Company), such payment shall not be made
before the date that is six months after the date of the Participant’s
separation from service (or, if earlier than the expiration of such six month
period, the date of death); provided, however, that any benefit that otherwise
would have been payable to the Participant during such six-month period shall be
paid to the Participant in a lump sum on the first payroll of the seventh month
following separation from service.

 

-19-